UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 17-7490


LATRON DUPREE BROWN,

                   Plaintiff - Appellant,

             v.

DELL JOHNSON,

                   Defendant - Appellee,

             and

ALBEMARLE COUNTY POLICE DEPARTMENT; JOHN MCKAY; TAVIS
COFFIN; JON SUITZ; M. FRAIZER; HATTER; WORMLEY; MARK JONES;
MCCALL; BRAKE,

                   Defendants.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Norman K. Moon, Senior District Judge. (7:14-cv-00576-NKM-RSB)


Submitted: March 13, 2018                                   Decided: March 16, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Latron Dupree Brown, Appellant Pro Se. Jim H. Guynn, Jr., GUYNN & WADDELL
P.C., Salem, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Latron Dupree Brown sued Dell Johnson, an Albemarle County, Virginia, police

officer, for excessive force under 42 U.S.C. § 1983 (2012), alleging that Johnson broke

Brown’s wrist during a 2013 arrest. After trial, the jury returned a verdict in favor of

Johnson. Brown argues on appeal that the district court abused its discretion by denying

his motion to continue the trial and his motion for sanctions. We affirm.

       In discovery the defense provided Brown with a DVD containing the video of the

arrest. The DVD contained two audio tracks: one from the microphone in the police car

and one from the body microphone of one of the officers. At Brown’s deposition, the

parties discovered that the audio track from the car did not play on Windows Media

Player, which was the program Brown used to view the DVD. The district court ordered

the defense to provide Brown with a copy of the DVD with fully playable audio on or

before October 18, 2017, eight days before the trial, which the defense did. The court

denied Brown’s motion to continue the trial and declined to impose any sanctions. The

video was played for the jury at trial, and the jury subsequently returned a verdict in favor

of Johnson.

       “[A] trial court’s denial of a continuance is reviewed for abuse of discretion; even

if such an abuse is found, the [plaintiff] must show that the error specifically prejudiced

her case in order to prevail. United States v. Williams, 445 F.3d 724, 739 (4th Cir. 2006)

(ellipsis omitted). While Brown contends that the district should have continued the trial

to give him more time to prepare after receiving the video with fully playable audio, he

does not show how he was prejudiced by proceeding with the trial as scheduled.

                                             3
Moreover, the record does not establish that the defense tampered with the DVD or knew

that Windows Media Player would not play both audio tracks on the copy originally

provided to Brown. The district court did not abuse its discretion in denying the motion

to continue and the motion for sanctions. See Hoyle v. Freightliner, LLC, 650 F.3d 321,

329 (4th Cir. 2011) (“We review the imposition of discovery sanctions for abuse of

discretion.”).

       Accordingly, we affirm the district court’s judgment. We deny Brown’s motion

for a transcript. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and oral argument would not

aid the decisional process.

                                                                           AFFIRMED




                                           4